Lacombe, Circuit Judge,
(orally.) There is nothing on the face of this act indicating that it is intended to repeal, or in any way alter, any act imposing customs duties. It is contended that in the existing state of affairs when this act was passed, in the former statutes, in the decisions of the courts, and in the debates of congress, we may find sufficient to warrant the conclusion that it was the intention of congress by the passage of this act to deal with the question of the duty to be laid upon goods' such as are imported here, and to change their status, so as to lay upon them a higher rate. Conceding that for the purposes of this argument only, (and it is only for the purposes of the argument that I am prepared to concede that proposition,) let us see with what machinery they undertake to carry out that intent. There already existed an elaborate and well-considered scheme for appraising and classifying imported articles by means of appraisers and their subordinates, who made examinations and reports touching the component materials and values of goods; and by means of local officers (the collectors) in the respective ports where the goods came, who made their own classifications relating to them. There had been elaborated a sufficient scheme, which had been in force for many years, with the intention of securing by the machinery thus employed a faithful, just, impartial, and truthful ascertainment of the real facts of each case, and of classifying the goods according to such facts as were thus ascertained. This act. however, proceeds upon an entirely novel theory. It provides expressly for a classification in direct non-conformity to the facts. It authorizes an officer of the government who may find an import to be in fact an article which under the tariff laws pays one rate of duty to call it something else, *175which it is not, in order to enable the revenue officers to levy upon it a rate of duty which that other article which it is not pays. Now this is a very extraordinary species of legislation, and there is no reason why we should lie surprised to find that congress has confided the exercise of those peculiar functions to a very high officer of the government. When congress has expressly confined that exorcise, as it has hy the language of this act, to the secretary of the treasury, I do not think that the courts are warranted in finding that, power in any other officer. 1 do not mean hy that to suggest for one moment that under the phraseology of this act it is the duty of the secretary of the treasury to himself examine the packages of goods, to handle or see their contents; hut, having been informed and advised as to the facts in the same way in which he is informed and advised upon any facts upon which he is required to pass, by the examination and report of such trustworthy subordinates as ho may select, the final classification of the particular articles is one to ho made by him. The return hero distinctly finds as a fact that ho reached no such conclusion, nor undertook to do so, in the case of the importations here involved. For that reason, I think that his action cannot 1)0 sustained. The decision of the board of general appraisers, therefore, in this case is reversed.